Citation Nr: 1640777	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  06-21 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1988 with subsequent service in the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that the RO certified the case to the Board as an appeal of a June 2014 rating decision.  Notwithstanding the RO's finding that the August 2004 rating decision became final because the Veteran failed to file a timely appeal, review of the record shows that in April 2005 the Veteran filed a timely notice of disagreement (NOD) in response to the August 2004 rating decision and perfected his appeal in July 2006.  See June 2014 Rating Decision.   

Additionally, the Board notes that the Veteran appealed the RO's denial of service connection for cervical degenerative joint disease, right knee strain, and right hip strain, which were all eventually granted via a rating decision dated in February 2009.  The Veteran also appealed the RO's denial of service connection for tinnitus and hearing loss, right ear, which were also eventually granted via a May 2016 rating decision.  The Board finds that this represents a complete grant of the benefit sought on appeal; thus the aforementioned issues are therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2007, and before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2016.  Transcripts of each of the hearings have been associated with the claims file.  


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a November 2003 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided an adequate medical examination in April 2016.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Hearing Loss, Left Ear

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2015). "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Notably however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Id. at 160.

Here, the Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus in October 2003.  In a May 2016 rating decision, the RO granted service connection for tinnitus and hearing loss in the right ear based on acoustic trauma sustained in service.  The RO continued the denial of service connection for hearing loss in the right ear because the audiometric data associated with the left ear did not meet VA's criteria for consideration as a disability.  The Veteran continues to assert entitlement to service connection for left ear hearing loss because the hearing loss in that ear contributes to the overall hearing loss that he reports is evident mostly on a daily basis while conversing with others.  To the extent that the Veteran has stated that he has a hearing loss disability, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but notes that the issue concerning whether the Veteran's level of hearing acuity amounts to a hearing loss disability for VA compensation purposes is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70;  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to assert that he has a left ear hearing loss disability for VA compensation purposes, and as shown below, there is no competent evidence of record that demonstrates otherwise.

The evidence of record includes hearing conservation data that document the results of audiological tests that were conducted throughout the period on appeal.  Generally, the data reveal that at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, the auditory threshold for the Veteran's left ear was not 40 decibels or greater for at least one frequency, or 26 decibels or greater for at least three frequencies; thus, the Veteran does not have impaired left ear hearing productive of a disability under 38 C.F.R. § 3.385.  For example, August 2004 audiogram results do not show auditory thresholds greater than 25 decibels for the Veteran's left ear; and January 2012 audiogram results do not show auditory thresholds greater than 20 decibels for the Veteran's left ear.

The Board acknowledges that September 2006 hearing conservation data audiogram results appear to indicate that the Veteran met the criteria for a left ear hearing loss disability under § 3.385 in September 2006.  A September 2006 audiogram documents auditory thresholds of 30 decibels at 500 Hz, 30 decibels at 2000 Hz, and 35 decibels at 3000 Hz.  The Board notes, however, that this audiogram is an outlier when compared to multiple audiograms that were conducted prior to and immediately following the audiogram, including two September 2006 re-test audiograms that document auditory thresholds no greater than 25 decibels for the Veteran's left ear.  Additionally, eight audiograms conducted since September 2006 fail to show that the Veteran has a left ear hearing loss disability under § 3.385.  In finding that the Veteran's left ear hearing loss does not meet VA's criteria for consideration as a disability, the Board finds that whether the Veteran has a left ear hearing loss disability is best shown by looking at the entire record and not the results of a single evaluation that was shown to be an outlier.  Jandreau, 492 F.3d at 1376.   ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted.")    
  
The evidence of record also includes a September 2007 Department of Air Force Notification of Standard Threshold Shift that documents significant left ear hearing loss in comparison to an August 1998 reference audiogram.  However, notwithstanding an indication of a threshold shift, the auditory threshold requirement for a hearing loss disability under 38 C.F.R. § 3.385 was not met at that time; the auditory threshold for the Veteran's left ear was not 40 decibels or greater for at least one frequency, or 26 or greater for at least three frequencies.  In addition, a September 2015 audiogram from a private facility, Connect Hearing, documents an auditory threshold of 30 decibels at 3000 Hz, but at the other frequencies thresholds did not exceed 20 decibels; thus the Veteran's left ear hearing loss does not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

During an April 2016 VA audiology examination, an examiner documented a Maryland CNC speech discrimination score of 96 percent in the left ear and the Veteran was diagnosed with normal hearing in the left ear.  The following pure tone thresholds, in decibels, were documented:

LEFT EAR
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
25
25
25
35
25

These results fail to show that the Veteran has a left ear hearing loss disability for VA compensation purposes.

Overall, while the Board acknowledges that the Veteran sustained acoustic trauma during service, which has resulted in a right ear hearing loss disability under 38 C.F.R. § 3.385, the evidence does not show that the Veteran has a left ear hearing loss disability for VA compensation purposes at this time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting service connection for hearing loss, left ear, because evidence of a current disability is necessary before service connection may be granted and there is no evidence of a current left ear hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such incidents have resulted in a disability....In the absence of proof of a present disability there can be no valid claim.") see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.)  Thus, the appeal must be denied; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).   

The Veteran has not established that he has a current disability, so the Board finds that it need not address the other requirements of service connection (in-service incurrence or aggravation of a disease or injury, or nexus between the claimed in-service disease or injury and the current disability.)  


ORDER

Service connection for hearing loss, left ear, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


